[PUBLISH]

                       IN THE UNITED STATES COURT OF APPEALS

                                FOR THE ELEVENTH CIRCUIT
                                ____________________________

                                         No. 97-8417
                                                                               FILED
                                ____________________________   U.S. COURT OF APPEALS
                                                                 ELEVENTH CIRCUIT
                              D.C. Docket No. 1:94-CV-2700-ODE        12/10/98
                                                                  THOMAS K. KAHN
                                                                       CLERK
SALVADOR MAGLUTA,
                                                                     Petitioner-Appellant,

                                              versus

F.P. SAM SAMPLES, MICHAEL W.
GARRETT, et al.,
                                                                     Respondents-Appellees.

                                ____________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                               ____________________________
                                      (December 10, 1998)

Before BIRCH and BARKETT, Circuit Judges, and HANCOCK*, Senior District Judge.

PER CURIAM:

       Magluta appeals the district court’s dismissal of his Bivens action under the fugitive

disentitlement doctrine. Because we find no nexus between Magluta’s fugitive status and his

civil action, we conclude that the district court abused its discretion in dismissing Magluta’s

complaint on that basis.

                               I. Factual and Procedural History


       *
      Honorable James H. Hancock, Senior U.S. District Judge for the Northern District of
Alabama, sitting by designation.
        In April 1991, a grand jury in the Southern District of Florida indicted Salvador Magluta

on twenty-four drug trafficking and conspiracy charges. Magluta was arrested in October 1991.

In 1994, while being held in the U.S. Penitentiary at Atlanta pending trial on those charges,

Magluta filed a Bivens action in the U.S. District Court in the Northern District of Georgia

against various prison officials challenging the conditions of his confinement. The suit was

stayed pending the outcome of Magluta’s criminal trial in Florida.

        In early 1996, Magluta advised the district court in Georgia that he had been acquitted of

all the drug trafficking and conspiracy charges, and the stay in the Bivens action was lifted.

Around that time, Magluta was indicted in the Southern District of Florida for passport fraud and

was released on bail in February of 1996. Near the end of his February, 1997 trial on this

charge, Magluta failed to appear in court. A warrant for Magluta’s arrest was issued on February

6, 1997. The criminal trial continued in his absence, and Magluta was convicted on February 7,

1997.

        On February 27, 1997, the prison officials (defendants in the Bivens action)

supplemented a previously filed but unruled on motion to dismiss to include the fugitive

disentitlement doctrine as grounds for dismissal. Magluta, a fugitive, did not file an opposition

to the supplemented motion, although a copy of the supplement to the motion was served upon

his counsel of record who had earlier opposed the unruled on motion to dismiss based on other

grounds. The district court granted the motion and dismissed Magluta’s complaint on March 25,

1997, limiting its ruling to the fugitive disentitlement doctrine.

        Magluta was recaptured on April 13, 1997. On April 23, 1997, Magluta simultaneously

filed a notice of appeal from the district court’s March 25, 1997 order and judgment and a Rule


                                                  2
60 motion in the district court for relief from judgment. The district court dismissed Magluta’s

motion for relief from judgment on jurisdictional grounds. Magluta appeals the district court’s

dismissal of his action.1

                                     II. Standard of Review

       The district court’s power to dismiss a cause “is an inherent aspect of its authority to

enforce its orders and insure prompt disposition of lawsuits.” Jones v. Graham, 709 F.2d 1457,

1458 (11th Cir. 1983). The standard of review on appeal from the dismissal of a lawsuit on

fugitive disentitlement grounds is abuse of discretion. See id.; see also Prevot v. Prevot, 59 F.3d

556, 562 (6th Cir. 1994) (discussing equitable power of court to disentitle fugitives). Therefore,

the issue before the Court is whether the dismissal of a civil action because of the plaintiff’s

status as a fugitive in an unrelated criminal matter constitutes an abuse of discretion.

                                          III. Discussion

       The fugitive disentitlement doctrine limits access to courts by a fugitive who has fled a

criminal conviction in a court in the United States. Although traditionally applied by the courts

of appeal to dismiss the appeals of fugitives, the district courts may sanction or enter judgment

against parties on the basis of their fugitive status. See generally Prevot v. Prevot, 59 F.3d 556,

564-65 (6th Cir. 1994) (citing cases involving the dismissal of civil actions on fugitive

disentitlement grounds). The rationales for this doctrine include the difficulty of enforcement

against one not willing to subject himself to the court’s authority; the inequity of allowing a

fugitive to use court resources only if the outcome is an aid to him; and the need to avoid


       1
          Magluta conceded in oral argument that his notice of appeal does not encompass the
district court’s ruling on his Rule 60 motion, and he withdrew his reliance upon that ruling in
support of his appeal.

                                                  3
prejudice to the nonfugitive party. See Degen v. United States, 517 U.S. 820, 824-25, 828

(1996); United States v. Barnette, 129 F.3d 1179, 1183 (11th Cir. 1997). In accordance with

these rationales, the dismissal of a civil action on fugitive disentitlement grounds requires that

(1) the plaintiff is a fugitive; (2) his fugitive status has a connection to his civil action; and (3)

the sanction employed by the district court, dismissal, is necessary to effectuate the concerns

underlying the fugitive disentitlement doctrine. See Degen, 517 U.S. at 829; Ortega-Rodriguez

v. United States, 507 U.S. 234, 242-49 (1993).

        There is no dispute that Magluta was a fugitive at the time the district court dismissed the

action. However, the Court finds no nexus between Magluta’s fugitive status and his Bivens

action. Magluta’s lawsuit challenged the conditions of his previous confinement in Georgia. He

became a fugitive after that confinement ended, during an unrelated criminal trial in Florida.

The record does not indicate that Magluta failed to comply with any order issued by the district

court. Because there was no connection between Magluta’s fugitive status and his civil lawsuit,

the district court abused its discretion when it dismissed Magluta’s complaint.2

        We note that we may not reverse a judgment of the district court if it can be affirmed on

any ground, regardless of whether those grounds were used by the district court. See, e.g.,

Commissioner v. Gowran, 302 U.S. 238, 245 (1937); Rowe v. Schreiber, 139 F.3d 1381, 1382

n.2 (11th Cir. 1998). Local Rule 7.1(b) of the Northern District of Georgia (formerly Rule 220-

1(b)) provides that the failure to file a response to a motion within ten days after service of the



        2
         Due to this finding, the Court need not reach the issue of whether dismissal was
necessary to effectuate the concerns underlying the fugitive disentitlement doctrine. However,
the Court recognizes that dismissal is often an “excessive response” to the concerns underlying
the fugitive disentitlement doctrine. See Degen, 517 U.S. at 829.

                                                    4
motion “shall indicate that there is no opposition to the motion.” Because Magluta, though

represented by counsel upon whom a copy of the supplement to the motion to dismiss was

served, failed to respond to the February 27, 1997 supplement to the motion to dismiss, the

district court could have dismissed the action under this rule. The Court recognizes, however,

that the granting of a motion on these grounds is not automatic and rather lies within the

discretion of the district judge. Since the exercise of that discretion focuses on a local rule of the

district court, we will remand the case so that the district court may determine whether dismissal

would be appropriate under its local rules of civil procedure.

                                            IV. Conclusion

       A district court may not dismiss a civil complaint under the fugitive disentitlement

doctrine unless there exists a nexus between the plaintiff’s fugitive status and his civil lawsuit

and dismissal is necessary to effectuate the concerns underlying the doctrine. The district court

abused its discretion in dismissing Magluta’s complaint, because there was no connection

between Magluta’s fugitive status and his Bivens action. Therefore, we REVERSE the district

court’s order of dismissal and REMAND the case for further proceedings consistent with this

opinion. On remand, the district court may, in its discretion, dismiss the complaint if appropriate

under the local rules of civil procedure.

       SO ORDERED.




                                                  5